DETAILED ACTION

Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (6,469,679).
Regarding claim 1, Yoshida et al disclose (see fig. 6) a mounting bracket for an antenna information sensor unit (see the title: ANTENNA INSTALLATION DEVICE) comprising: a main horizontal arm (43); a first clamping member (50); and a second clamping member (60); wherein the main horizontal arm is separately connected to the first clamping member and the second clamping member (see the two connecting devices 73 and 74), and a distance between the first clamping member and the second clamping member is adjustable (i.e. the connecting devices are threaded bolts).
Yoshida et al further disclose (see fig. 6) wherein the first clamping member and the second clamping member are configured to fasten the main horizontal arm on top of an antenna (see the lattice bars 91 and 92 for supporting the antenna unit), and wherein the main horizontal arm (43) is configured to connect to the antenna information sensor unit (see parabolic reflector plate, 41).

Claims 11-20 are allowed.

Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He, Bailey, Bian et al disclose antenna mounts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K YOUNG/Primary Examiner, Art Unit 2845